DETAILED ACTION

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the term “anda” in line 8 should read “and a”  and the term “chainsn” in line 4 of claim 2 should read “chains”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the reflectivity of the anti-reflective film is less than 1.1%”.  It is not clear what wavelength the reflectivity is measured since the wavelength range can span from UV, visible, to IR.  Examiner assumes that any wavelength range would meet the limitations.  Clarification is requested.
Claim 2 recites the limitation “the fluorine content thereof is ranging between 1% and 15%”.  It is not clear if this a molar content or the content is by weight.  Examiner assumes that either scenario would meet the limitations.
Claim 5 recites that the leveling agent is a compound represented by formula (I) or formula (II).  The claim further recites that the sum b’1+b’2 ranges between 2 and 6.5.  It is not clear how the sum is possible since the leveling agent is either represented by formula (I) or formula (II) and the sum as set forth in the claim would require both compounds to be present.  For examination purposes, the value can be a mixture of single component.  Clarification is requested.
Claim 8 recites the limitation “wherein the low refractive layer may optionally further comprise a fluorinated polyurethane oligomer”.  The term “may optionally further comprises” is confusing as to the scope of whether the fluorinated polyurethane oligomer is optional or not.  Examiner assumes that the limitation should read “wherein the low refractive index layer further comprises a fluorinated polyurethane oligomer”.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaya et al. (US 6846568) in view of Kanda et al. (US 20190049639) with evidence from Chen et al. (US 20200041695).
Yamaya discloses a multilayer laminate comprising of a substrate, a protective layer, high refractive index layer, and low refractive index layer (abstract).  Concerning claim 1, Yamaya discloses the low refractive index layer comprises a binder that is a (meth)acryl functional group-bearing siloxane resin (cols. 15-21, starting at line 22 in col. 15), microparticulate silica (col. 21, lines 18-30), initiator (col. 21, lines 31-52), and a leveling agent (col. 21, lines 54-60).  However, Yamaya is silent to the specific leveling agent and whether the particles are hollow.  With respect to claim 10, the initiator is found at a content of 0.01 to 20 parts by weight per 100 parts by weight of the resin (col. 21, lines 45-53).  Regarding claim 12, the protective layer (or hard coat layer) comprises Aronix® M-1200, which is a urethane acrylate oligomer and initiator (cols. 4-8, specifically cols. 6-7).  The layer can further comprise silica nanoparticles (col. 7, lines 36-49).  Regarding claim 14, the laminate can be used in polarizers, which would include a polarizing element (col. 3, lines 38-50).  However, Yamaya is silent to the specific leveling agent and whether the particles are hollow.
Kanda discloses a low refractive index layer comprising hollow silica nanoparticles that have a diameter of 60 nm and 75 nm, which have a low refractive index to reduce or prevent reflection of external light, a side-chain reactive photopolymerizable polymer, a siloxane compound, and a one-end reactive photopolymerizable fluoropolymer KY-1203 at 5 parts by weight per 100 parts of the side-chain reactive photopolymerizable polymer (para. 0098-0169), which as evidenced by the Chen ‘695 would have the claimed structure and properties (Chen; para. 0058-0060).  Examiner notes that while Kanda does not explicitly recite the fluoropolymer KY-1203 as a leveling agent, since the material is the same, the material would behave as a leveling agent.  The one-end reactive photopolymerizable fluoropolymer KY-1203 imparts antifouling and slippery properties to the low refractive index layer (para. 0110).  As such, it would have been obvious to one of ordinary skill in the art to use hollow silica particles as the silica particles of Yamaya and to add a compound having the claimed structure as a leveling agent for the above stated reasons.  Given that the combination teaches the claimed materials and is used in the same manner with the same structure, the reflectivity and water contact properties would be met by the combination.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaya et al. (US 6846568) in view of Kanda et al. (US 20190049639) with evidence from Chen et al. (US 20200041695) as applied to claim 1 above, and further in view of Byun et al. (US 20180265710) with evidence from Irgacure® 127 Datasheet.
The prior art discloses the above, including Yamaya which shows particles added at content but in terms of weight percent.  However, the prior art is silent to the claimed content in terms of parts by weight and specific photoinitiator.
Byun discloses a low refractive index layer having a binder that includes a fluorinated compound,  a photopolymerizable acrylate-modified siloxane and hollow inorganic particles.  With respect to the claimed content, Byun discloses the content of hollow inorganic particles is from 100 to 300 parts by weight per 100 parts of the photopolymerizable resin, wherein the content is such as to reduce reflectance (para. 0055-0058).  Examiner notes that the hollow inorganic particles are specifically silica particles (para. 0102).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed content of hollow silica particles.  Regarding the specific photoinitiator, Byun discloses in the examples the photoinitiator is Irgacure® 127 which as evidenced by the Datasheet is 2-hydroxy-1-[4-[4-(2-hydroxy-2-methylpropanoyl)phenoxy]phenyl]-2-methylpropan-1-one.  Given that Yamaya discloses broad classes of photoinitiators and Byun discloses a similar composition as that in Yamaya and that which is claimed, it would have been obvious to one of ordinary skill in the art to use Irgacure® 127 as the initiator and have a reasonable expectation of success.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaya et al. (US 6846568) in view of Kanda et al. (US 20190049639) with evidence from Chen et al. (US 20200041695) as applied to claim 1 above, and further in view of Jing et al. (US 7575847).
The prior art discloses the above but is silent to the claimed fluorinated polyurethane oligomer.
Jing discloses a low refractive index layer comprising a fluorinated polyurethane oligomer having the claimed functionalities (cols. 9-11), wherein the fluorinated polyurethane is found at a content of 33 parts per 100 parts fluorinated acrylate when converted (Table 2, Example 1-2).  The addition of the oligomer of Jing allows for increased durability and low refractive performance (col. 15, lines 45-63).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamane et al. (US 8022161) and Horio et al. (US 20100020398).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783